Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-4 is the inclusion of the limitations of an inkjet recording apparatus that includes wherein the processor is configured to replace the second droplet for a pixel of interest in an original ejection data For generating the ejection data with the first droplet when the droplets are not ejected for n pixels in a row after the pixel of interest to generate the ejection data, where n is an integer of 2 or more.  It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kyoso et al. (US 2014/0184696) disclose a method for adjusting a head module of an inkjet head in which a plurality of head modules having nozzles capable of ejecting droplets are connected and linked together.  The inkjet head has an overlapping region in which an arrangement sequence of the head modules corresponding to the ejected droplets is alternate between adjacent head modules.  Makuta et al. (US 2010/0165022) disclose an image forming apparatus having a recording head with a plurality of nozzles for ejecting an ink onto a recording medium; a movement device for moving the recording head and medium; an image forming controller which controls the recording head according to image data; an ejection abnormality detection device that detects ejection abnormality that’s at least one of non-ejection and ejection direction deviation of the plurality of nozzles; a compensation device that compensates an image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853